DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/21/2017.

Specification
The disclosure is objected to because of the following informalities: 
The claim to foreign priority is not mentioned in the specification
In Para. [0002}, line 2, “watch, smart television and the like” should read “watches, smart televisions and the like”
In Para. [0002], line 4, “but not limited to, chatting…” should read “but not limited to, a chatting…”
In Para. [0002], line 6, “The one or operations may be performed…” should read “The one or more operations may be performed…”
In Para. [0002], line 8, “to avoid performing of undesired operations…” should read “to avoid performing [[of]] undesired operations…”
In Para. [0003], line 7, “…existing systems do not provision
In Para. [0005], line 4, “The relation tree is generated based on learning technique…” should read “The relation tree is generated based on a learning technique…”
In Para. [0005], line 5, “The relation tree is generated based on learning technique implemented for the one or more applications, one or more parameters, plurality of enablers associated with…” should read “The relation tree is generated based on a learning technique implemented for the one or more applications, one or more parameters, or plurality of enablers associated with…”
In Para. [0006], line 7-8, “The relation tree is generated based on learning technique implemented for the one or more applications, one or more parameters, plurality of enablers associated with…” should read “The relation tree is generated based on a learning technique implemented for the one or more applications, one or more parameters, or plurality of enablers associated with…”
In Para. [0007], line 5-7, “The relation tree is generated based on learning technique implemented for the one or more applications, one or more parameters, plurality of enablers associated with…” should read “The relation tree is generated based on a learning technique implemented for the one or more applications, one or more parameters, or plurality of enablers associated with…”
Appropriate correction is required.

Drawings
The drawings are objected to because of the following informalities:
In Figure 4b, the bubble containing “Transferring data through chatting application” does not have the reference number 401.
In Figure 3a, the box that should be labeled 301 is mislabeled as 302.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “508”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
are rejected under 35 U.S.C. 103 as being unpatentable over Sahinoja (U.S. Patent No. 7,269,821 B2), hereinafter Sahinoja, in further view of Arsénio et al. (Internet of Intelligent Things: Bringing Artificial Intelligence into Things and Communication Networks), hereinafter Arsénio.

Regarding claim 1, Sahinoja discloses a method for managing applications in an electronic device, comprising: identifying, by an application managing system (Col. 2 Lines 3-11: “SyncML device management (SyncML DM) protocol allows management commands to be executed on management objects and it uses a package format similar SyncML synchronization protocol and related definitions and is based also on XML. A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” The SyncML DM is the application managing system. It is stated that software applications are run on a device, indicating the device to be electronic. Col. 2 Lines 64-67: “One object of the invention is to provide an efficient, economical and time saving method enabling exploration of the management tree of a device and to overcome the drawbacks described above.” The reference specifically states that it is describing a method in the excerpt here.), a relation tree associated with one or more applications of an electronic device (Col. 2 Lines 21-25: “The device management in accordance with the SyncML device management protocol structures the management objects in a hierarchical management tree containing all information which can be managed using the SyncML DM protocol.” The hierarchical management tree is the relation tree and the management objects are the applications.); identifying, by the application managing system, one or more enablers from the plurality of enablers, corresponding to each of the one or more applications, based on the relation tree (Abstract: “A management server can request from such a device, by means of a GET command, information contained in a certain node of the management tree server.” Col. 3  “According  to an embodiment  of the invention,  the command  of  the  request  is  a  modified GET  command. The modification  is  performed  by coding  a modified  TARGET address  in  the  GET  command containing  the  information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” Here, again, the commands are the enablers with the GET command being the one identified in this instance. The GET command is modified to contain information about the node of tree it is targeting.); retrieving, by the application managing system, current status of the one or more parameters based on current status of the one or more enablers (Col. 2 Lines 7-11: “A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” Col. 3 Lines 10-18: “The management related information is contained in a plurality of nodes arranged as a hierarchical structure, preferably a tree-like structured. At least one of said nodes contains a certain part of the management related information. The generated request is obtained from a coding of an address information, a command and an additional information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” Col. 3 Lines 21-25: “The command instructs a request receiving device to retrieve the part of management related information contained in the selected node and further instructs the request receiving device to return the retrieved part of management related information.” These excerpts describe how the command can be used to retrieve information including the configuration parameters of the applications.)… and identifying, by the application managing system (101), an application from the one or more applications (211) based on the current status of the one or more parameters (214) and the relation tree (Col. 4 Lines 16-24: “The generation of the response comprises further a generating of a section of the response which contains the retrieved part of management related information of the selected node. Preferably the generation comprises additionally an identifying of nodes designated by information relating to the hierarchical structure of a plurality of nodes connected to the selected node. This information is also contained and provided by the response causing request.” Each node represents an application, so identifying a node by its related information corresponds to identifying an application based on the status of its parameters. Identifying the node based on the structure of the nodes connected to it is identifying it by the relation tree.), wherein the electronic device (102) is instructed to perform one or more operations associated with the identified application (Col. 2 Line 67-Col. 3 Line 2: “A further object of the invention is to provide corresponding electronic devices adapted for performing the provided methods.” Col. 3 Lines 45-49: “The filter information may be a composition of single filter information combined by logical relationships offering a complex filtering on the management related information or in combination with the retrieving operation of the management related information.” The retrieving operation is an example of an operation performed by the electronic device on the applications.).
Sahinoja fails to wherein the relation tree is generated based on learning technique disclose implemented for the one or more applications, one or more parameters, plurality of enablers associated with the electronic device and wherein the relation tree is updated based on the learning technique implemented for at least one of the current status of the one or more parameters, one or more new applications, one or more new parameters, plurality of new enablers associated with the electronic device.
Arsénio teaches wherein the relation tree is generated based on learning technique disclose implemented for the one or more applications, one or more parameters, plurality of enablers associated with the electronic device and wherein the relation tree is updated based on the learning technique implemented for at least one of the current status of the one or more parameters, one or more new applications, one or more new parameters, plurality of new enablers associated with the electronic device. (Sec. 3 Para. 2: "The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable. Different levels of trustworthiness can be established between the things in the IoT by determining their relationships with one another [18, 19]." Sec. 3 Para. 3: "The relationships between things in the SIoT can be summarized as follows: “Parental object relationship”—established among objects belonging to the same manufacturer and produced in the same batch; “Co-location object relationship”—established among objects that are always used in the same shared space; “Co-work object relationship”—established among objects that work to accomplish a common objective; “Ownership object relationship”—established among objects of the same owner; “Social object relationship”—established among object that communicate with each other, with some kind of frequency." The relation tree here is the network of applications and devices established through the Internet of Things. The network is created and updated as the objects within it discover each other through the network and determine their relationships to one another. The relationships between these objects are based on where they are manufactured and are used (parameters), how they communicate with each other (enablers) and what they are used for (application). Fig. 2: This figure shows that the relationships between the objects of the network being represented as an Ontologies-Semantics Web, which corresponds to a relation tree. Sec. 5.6 Para. 5: The growing diversity of communications technologies enables large amount of data to become available. An infrastructure capable of integrating heterogeneous data sources is required, combining the resulting multimodal data and extracting behavioral patterns from it, through data mining and machine learning methods. This excerpt, and Section 5.6 as a whole, point to how machine learning is used to extract data about the relationships within the Internet of Things.)
Arsénio and the instant application are analogous because both speak to using machine learning to create networks between various applications based on relationships. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to generate and update the relation tree in the manner described in Arsénio in order to ensure the navigability of the tree and make Applying principles that have been thoroughly studied in Social Networking to the IoT may therefore bring several advantages. The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable.).

Regarding claim 2, Sahinoja, in view of Arsénio, discloses the method for managing applications in an electronic device according to claim 1. Sahinoja further discloses a method for managing applications in an electronic device further comprising providing, by the application managing system, a notification relating to at least one of the identified application and the one or more operations, to a user associated with the electronic device, for managing the one or more applications in the electronic device (Col. 8 Lines 10-17: “If the management server sends management operations in packages that need responses (status or results) from the managed client device, the management phase of the protocol continues with a new package from the managed client device to the management server containing client responses to management operations. A response package from a managed client device starts a new protocol iteration.” Col. 8 Lines 24-30: “Package 0 initiation of the management session: Most managed client devices can receive unsolicited messages, sometimes called "notifications'. A management server can use this notification capability to cause the client to initiate a connection back to the management server, several bearers can be used for transmitting management initiation notifications.” The application management system in the reference is sending notifications to the user about the operations of an application.).

Regarding claim 4, Sahinoja, in view of Arsénio, discloses the method for managing applications in an electronic device according to claim 1. Sahinoja further discloses a method for managing applications in an electronic device wherein the one or more parameters comprises at least one of user  “A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” The parameters of the reference include parameters of the software applications).

Regarding claim 5, Sahinoja discloses an application managing system for managing applications in an electronic device (Col. 2 Lines 3-11: “SyncML device management (SyncML DM) protocol allows management commands to be executed on management objects and it uses a package format similar SyncML synchronization protocol and related definitions and is based also on XML. A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” The SyncML DM is the application managing system. It is stated that software applications are run on a device, indicating the device to be electronic.), comprises: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions (Col. 21 Lines 10-15: Software tool for handling management related information, comprising program code portions for carrying out the operations of claim 1, wherein said program code portions are embodied in a computer readable storage medium for execution by a computer, a user terminal or a network device. The processor of the computer is executing the software with the computer readable storage medium functioning as the memory.), which, on execution, cause the processor to: identify a relation tree associated with one or more applications of an electronic device (Col. 2 Lines 21-25: “The device management in accordance with the SyncML device management protocol structures the management objects in a hierarchical management tree containing all information which can be managed using the SyncML DM protocol.” The hierarchical management tree is the relation tree and the management objects are the applications.), wherein the relation tree is generated based on learning technique implemented for the one or more applications, one or more parameters, plurality of enablers associated with the electronic device (Col. 2 Lines 28-34: “The real management tree present in such an operated electronic device is composed of this permanent part of the management tree which is expanded by a dynamically created part of the management tree. The real management tree deviates in some way from a kind of pre-determined tree framework, i.e. deviates based on a kind of object-oriented inheritance.” The dynamic creation of part of the tree based on object-oriented inheritance is being interpreted as the learning technique. Col. 3 Lines 10-18: “The management related information is contained in a plurality of nodes arranged as a hierarchical structure, preferably a tree-like structured. At least one of said nodes contains a certain part of the management related information. The generated request is obtained from a coding of an address information, a command and an additional information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” The management related information can be considered the applications. The address information is a parameter and the commands are the enablers.); identify one or more enablers from the plurality of enablers, corresponding to each of the one or more applications, based on the relation tree (Abstract: “A management server can request from such a device, by means of a GET command, information contained in a certain node of the management tree server.” Col. 3 Line 64-Col. 4 Line 2: “According  to an embodiment  of the invention,  the command  of  the  request  is  a  modified GET  command. The modification  is  performed  by coding  a modified  TARGET address  in  the  GET  command containing  the  information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” Here, again, the commands are the enablers with the GET command being the one identified in this instance. The GET command is modified to contain information about the node of tree it is targeting.);39 retrieve current status of the one or more parameters based on current status of the one or more enablers (Col. 2 Lines  A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” Col. 3 Lines 10-18: “The management related information is contained in a plurality of nodes arranged as a hierarchical structure, preferably a tree-like structured. At least one of said nodes contains a certain part of the management related information. The generated request is obtained from a coding of an address information, a command and an additional information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” Col. 3 Lines 21-25: “The command instructs a request receiving device to retrieve the part of management related information contained in the selected node and further instructs the request receiving device to return the retrieved part of management related information.” These excerpts describe how the command can be used to retrieve information including the configuration parameters of the applications.),… and identify an application from the one or more applications based on the current status of the one or more parameters and the relation tree (Col. 4 Lines 16-24: “The generation of the response comprises further a generating of a section of the response which contains the retrieved part of management related information of the selected node. Preferably the generation comprises additionally an identifying of nodes designated by information relating to the hierarchical structure of a plurality of nodes connected to the selected node. This information is also contained and provided by the response causing request.” Each node represents an application, so identifying a node by its related information corresponds to identifying an application based on the status of its parameters. Identifying the node based on the structure of the nodes connected to it is identifying it by the relation tree.), wherein the electronic device is instructed to perform one or more operations associated with the identified application (Col. 2 Line 67-Col. 3 Line 2: “A further object of the invention is to provide corresponding electronic devices adapted for performing the provided methods.” Col. 3 Lines 45-49: “The filter information may be a composition of single filter information combined by logical relationships offering a complex filtering on the management related information or in combination with the retrieving operation of the management related information.” The retrieving operation is an example of an operation performed by the electronic device on the applications.).
Sahinoja fails to wherein the relation tree is generated based on learning technique disclose implemented for the one or more applications, one or more parameters, plurality of enablers associated with the electronic device and wherein the relation tree is updated based on the learning technique implemented for at least one of the current status of the one or more parameters, one or more new applications, one or more new parameters, plurality of new enablers associated with the electronic device.
Arsénio teaches wherein the relation tree is generated based on learning technique disclose implemented for the one or more applications, one or more parameters, plurality of enablers associated with the electronic device and wherein the relation tree is updated based on the learning technique implemented for at least one of the current status of the one or more parameters, one or more new applications, one or more new parameters, plurality of new enablers associated with the electronic device. (Sec. 3 Para. 2: "The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable. Different levels of trustworthiness can be established between the things in the IoT by determining their relationships with one another [18, 19]." Sec. 3 Para. 3: "The relationships between things in the SIoT can be summarized as follows: “Parental object relationship”—established among objects belonging to the same manufacturer and produced in the same batch; “Co-location object relationship”—established among objects that are always used in the same shared space; “Co-work object relationship”—established among objects that work to accomplish a common objective; “Ownership object relationship”—established among objects of the same owner; “Social object relationship”—established among object that communicate with each other, with some kind of frequency." The relation tree here is the network of applications and devices established through the Internet of Things. The network is created and updated as the objects within it discover each other through the network and determine their relationships to one another. The relationships between these objects are based on where they are manufactured and are used (parameters), how they communicate with each other (enablers) and what they are used for (application). Fig. 2: This figure shows that the relationships between the objects of the network being represented as an Ontologies-Semantics Web, which corresponds to a relation tree. Sec. 5.6 Para. 5: The growing diversity of communications technologies enables large amount of data to become available. An infrastructure capable of integrating heterogeneous data sources is required, combining the resulting multimodal data and extracting behavioral patterns from it, through data mining and machine learning methods. This excerpt, and Section 5.6 as a whole, point to how machine learning is used to extract data about the relationships within the Internet of Things.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to generate and update the relation tree in the manner described in Arsénio in order to ensure the navigability of the tree and make them more effective and scalable (Arsénio Sec. 3 Para. 2: Applying principles that have been thoroughly studied in Social Networking to the IoT may therefore bring several advantages. The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable.).

Regarding claim 6, Sahinoja, in view of Arsénio, discloses the application managing system according to claim 5. Sahinoja further discloses an application managing system that comprises the processor configured to provide a notification relating to at least one of the identified application and the one or more operations, to a user associated with the electronic device, for managing the one or If the management server sends management operations in packages that need responses (status or results) from the managed client device, the management phase of the protocol continues with a new package from the managed client device to the management server containing client responses to management operations. A response package from a managed client device starts a new protocol iteration.” Col. 8 Lines 24-30: “Package 0 initiation of the management session: Most managed client devices can receive unsolicited messages, sometimes called "notifications'. A management server can use this notification capability to cause the client to initiate a connection back to the management server, several bearers can be used for transmitting management initiation notifications.” The application management system in the reference is sending notifications to the user about the operations of an application.).

Regarding claim 8, Sahinoja, in view of Arsénio, discloses application managing system according to claim 5. Sahinoja further discloses an application managing system wherein the one or more parameters comprises at least one of user parameters, environment parameters and application parameters associated with the one or more applications of the electronic device (Col. 2 Lines 7-11: “A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” The parameters of the reference include parameters of the software applications).

Regarding claim 9, Sahinoja discloses a non-transitory computer readable medium including instructions stored thereon (Col. 21 Lines 10-15: Software tool for handling management related information, comprising program code portions for carrying out the operations of claim 1, wherein said program code portions are embodied in a computer readable storage medium for execution by a computer, a user terminal or a network device. The processor of the computer is executing the software stored on the computer readable storage medium.) that when processed by at least one processor cause a device to perform operations (Col. 2 Lines 3-11: “SyncML device management (SyncML DM) protocol allows management commands to be executed on management objects and it uses a package format similar SyncML synchronization protocol and related definitions and is based also on XML. A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” The SyncML DM is the application managing system. It is stated that software applications are run on a device, indicating the device to be electronic.)comprising: identifying a relation tree associated with one or more applications of an electronic device (Col. 2 Lines 21-25: “The device management in accordance with the SyncML device management protocol structures the management objects in a hierarchical management tree containing all information which can be managed using the SyncML DM protocol.” The hierarchical management tree is the relation tree and the management objects are the applications.), wherein the relation tree is generated based on learning technique implemented for the one or more applications, one or more parameters, plurality of enablers associated with the electronic device (Col. 2 Lines 28-34: “The real management tree present in such an operated electronic device is composed of this permanent part of the management tree which is expanded by a dynamically created part of the management tree. The real management tree deviates in some way from a kind of pre-determined tree framework, i.e. deviates based on a kind of object-oriented inheritance.” The dynamic creation of part of the tree based on object-oriented inheritance is being interpreted as the learning technique. Col. 3 Lines 10-18: “The management related information is contained in a plurality of nodes arranged as a hierarchical structure, preferably a tree-like structured. At least one of said nodes contains a certain part of the management related information. The generated request is obtained from a coding of an address information, a command and an additional information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” The management related information can be considered the applications. The address information is a parameter and the commands are the enablers.); identifying one or more enablers from the plurality of enablers, corresponding to each of the one or more applications, based on the relation tree (Abstract: “A management server can request from such a device, by means of a GET command, information contained in a certain node of the management tree server.” Col. 3 Line 64-Col. 4 Line 2: “According  to an embodiment  of the invention,  the command  of  the  request  is  a  modified GET  command. The modification  is  performed  by coding  a modified  TARGET address  in  the  GET  command containing  the  information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” Here, again, the commands are the enablers with the GET command being the one identified in this instance. The GET command is modified to contain information about the node of tree it is targeting.); retrieving current status of the one or more parameters based on current status of the one or more enablers (Col. 2 Lines 7-11: A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” Col. 3 Lines 10-18: “The management related information is contained in a plurality of nodes arranged as a hierarchical structure, preferably a tree-like structured. At least one of said nodes contains a certain part of the management related information. The generated request is obtained from a coding of an address information, a command and an additional information relating to the hierarchical structure of a plurality of nodes connected to the selected node.” Col. 3 Lines 21-25: “The command instructs a request receiving device to retrieve the part of management related information contained in the selected node and further instructs the request receiving device to return the retrieved part of management related information.” These excerpts describe how the command can be used to retrieve information including the configuration parameters of the applications.), …and identifying an application The generation of the response comprises further a generating of a section of the response which contains the retrieved part of management related information of the selected node. Preferably the generation comprises additionally an identifying of nodes designated by information relating to the hierarchical structure of a plurality of nodes connected to the selected node. This information is also contained and provided by the response causing request.” Each node represents an application, so identifying a node by its related information corresponds to identifying an application based on the status of its parameters. Identifying the node based on the structure of the nodes connected to it is identifying it by the relation tree.), wherein the electronic device is instructed to perform one or more operations associated with the identified application (Col. 2 Line 67-Col. 3 Line 2: “A further object of the invention is to provide corresponding electronic devices adapted for performing the provided methods.” Col. 3 Lines 45-49: “The filter information may be a composition of single filter information combined by logical relationships offering a complex filtering on the management related information or in combination with the retrieving operation of the management related information.” The retrieving operation is an example of an operation performed by the electronic device on the applications.).
Sahinoja fails to wherein the relation tree is generated based on learning technique disclose implemented for the one or more applications, one or more parameters, plurality of enablers associated with the electronic device and wherein the relation tree is updated based on the learning technique implemented for at least one of the current status of the one or more parameters, one or more new applications, one or more new parameters, plurality of new enablers associated with the electronic device.
Arsénio teaches wherein the relation tree is generated based on learning technique disclose implemented for the one or more applications, one or more parameters, plurality of enablers associated The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable. Different levels of trustworthiness can be established between the things in the IoT by determining their relationships with one another [18, 19]." Sec. 3 Para. 3: "The relationships between things in the SIoT can be summarized as follows: “Parental object relationship”—established among objects belonging to the same manufacturer and produced in the same batch; “Co-location object relationship”—established among objects that are always used in the same shared space; “Co-work object relationship”—established among objects that work to accomplish a common objective; “Ownership object relationship”—established among objects of the same owner; “Social object relationship”—established among object that communicate with each other, with some kind of frequency." The relation tree here is the network of applications and devices established through the Internet of Things. The network is created and updated as the objects within it discover each other through the network and determine their relationships to one another. The relationships between these objects are based on where they are manufactured and are used (parameters), how they communicate with each other (enablers) and what they are used for (application). Fig. 2: This figure shows that the relationships between the objects of the network being represented as an Ontologies-Semantics Web, which corresponds to a relation tree. Sec. 5.6 Para. 5: The growing diversity of communications technologies enables large amount of data to become available. An infrastructure capable of integrating heterogeneous data sources is required, combining the resulting multimodal data and extracting behavioral patterns from it, through data mining and machine learning methods. This excerpt, and Section 5.6 as a whole, point to how machine learning is used to extract data about the relationships within the Internet of Things.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to generate and update the relation tree in the manner described in Arsénio in order to ensure the navigability of the tree and make them more effective and scalable (Arsénio Sec. 3 Para. 2: Applying principles that have been thoroughly studied in Social Networking to the IoT may therefore bring several advantages. The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable.).

Regarding claim 10, Sahinoja, in view of Arsénio, discloses the medium according to claim 9.  Sahinoja further discloses a medium providing, by the application managing system, a notification relating to at least one of the identified application and the one or more operations, to a user associated with the electronic device, for managing the one or more applications in the electronic device (Col. 8 Lines 10-17: “If the management server sends management operations in packages that need responses (status or results) from the managed client device, the management phase of the protocol continues with a new package from the managed client device to the management server containing client responses to management operations. A response package from a managed client device starts a new protocol iteration.” Col. 8 Lines 24-30: “Package 0 initiation of the management session: Most managed client devices can receive unsolicited messages, sometimes called "notifications'. A management server can use this notification capability to cause the client to initiate a connection back to the management server, several bearers can be used for transmitting management initiation notifications.” The application management system in the reference is sending notifications to the user about the operations of an application.).

A management object might reflect a set of configuration parameters for a device, i.e. configuration parameters of device features and/or configuration parameters and settings of Software applications executed on the device.” The parameters of the reference include parameters of the software applications.).

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sahinoja, in further view of Arsénio and Hallamaa (U.S. Patent No. 8,073,960 B2), hereinafter Hallamaa.

Regarding claim 3, Sahinoja, in view of Arsénio, discloses the method for managing applications in an electronic device according to claim 1. Sahinoja fails to disclose a method for managing applications in an electronic device wherein updating the relation tree based on the learning technique comprises: monitoring status of at least one of the one or more parameters, the one or more new parameters, the one or more new applications, and the plurality of new enablers. 
Arsénio teaches wherein updating the relation tree based on the learning technique (Sec. 3 Para. 2: "The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable. Different levels of trustworthiness can be established between the things in the IoT by determining their relationships with one another [18, 19]." The network is created and updated as the objects within it discover each other through the network and determine their relationships to one another.) comprises: monitoring status of at least one of the one or more parameters, the one or more new parameters, the one or more new applications, and the plurality of new enablers (Sec. 4.3 Para. 1: “They can communicate with the aforementioned platforms, thus enabling a seamless experience and effectively making them intelligent. We can have them connected to a network and know their status as well as changes in their status—for instance a change in the colour or intensity of light. This enables these bulbs to be connected, through the IoT, to a GPS sensor or a daylight sensor to make them react to the user’s proximity to home and to ambient light, enabling as well large energy savings from this intelligent control.” Here, the parameters being monitored are the color and intensity of the light, the enablers are the GPS and daylight sensors and the application is the control of the lightbulbs energy output.  Sec. 5.7 Para. 5: “Machine learning functionalities require a systemic view, considering the sensing devices’ resource constraints, communication costs to remote servers and the sampling rate required to detect and characterize interesting phenomena. There is also a high correlation between data accesses and user location. Because of the time and space dynamic nature of sensor densities, system performance depends on the mobility patterns of the sensing devices.” This excerpt speaks to how the system uses machine learning to collect and interpret the data used to update the system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Sahinoja to include the technique of updating the relation tree by monitoring the status of the new parameters, enablers, and application because it allows for a seamless experience when connecting new applications or devices to the network (Arsénio Sec. 4.3 Para. 1: “Devices like LIFX [35] and Phillips Hue [36] are network controlled light bulbs, and are good examples of objects that can be integrated in a smart environment. They can communicate with the aforementioned platforms, thus enabling a seamless experience and effectively making them intelligent.”). 
Sahinoja, in view of Arsénio, fails to disclose wherein the monitoring is performed for predefined number of occurrence of one or more operations associated with corresponding new one or more applications; and updating the relation tree based on the monitoring, wherein the updated 
Hallamaa teaches wherein the monitoring is performed for predefined number of occurrence of one or more operations associated with corresponding new one or more applications (Col. 9 Lines 12-15: “In an embodiment, the service management system employs deployment components for controlling a part of manageable items controlling a service in the client device 100.” Col. 9 Lines 23-27: “For instance, a deployment component in the management tree 140 can be an executable, a library, a setting, a resource, a UI-element, a certificate, or a license. A deployment component may be associated with a predetermined number of states.” The predetermined number of states in this excerpt corresponds to the predefined number of occurrences in the claim.); and updating the relation tree based on the monitoring, wherein the updated relation tree comprises dependency of the one or more operations with the one or more new parameters, the one or more parameters, the plurality of enablers and the plurality of new enablers (Col. 5 Lines 16-22: “The (client) data processing device 100 may further comprise a separate management tree module for modifying the management tree (140) on the basis of the DM commands from the DM agent (120) and the SM commands from the SM agent (110). The (client) data processing device 100 may also comprise information on dependencies between manageable objects.” Col. 6 Lines 57-59: “An execution command to a local operations node may comprise parameter data. The parameter data may comprise any parameters specifying the local operation.” Here, the objects of the management tree are modified (updated) with information about their dependencies according to commands (enablers) which may comprise parameter data.).
Hallamaa and the instant application are analogous because they both describe application management system utilizing relation trees. It would have been obvious before the effective filing date of the application for a person of ordinary skill in the art to modify the method described in Sahinoja to include monitoring the status of the parameters, applications and enablers and using the information to The management system is configured to Support a number of management commands in order to deliver and manage services, for instance native applications and/or application components. In one embodiment the following SM commands or primitives are supported: Service and/or application inventory, delivery, installation, activation/deactivation (not necessary for all services/applications), update, and removal.”).

Regarding claim 7, Sahinoja, in view of Arsénio, discloses the application managing system according to claim 5. Sahinoja fails to disclose wherein updating the relation tree based on the learning technique comprises: monitoring status of at least one of the one or more parameters, the one or more new parameters, the one or more new applications, and the plurality of new enablers.
Arsénio teaches wherein updating the relation tree based on the learning technique (Sec. 3 Para. 2: "The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable. Different levels of trustworthiness can be established between the things in the IoT by determining their relationships with one another [18, 19]." The network is created and updated as the objects within it discover each other through the network and determine their relationships to one another.) comprises: monitoring status of at least one of the one or more parameters, the one or more new parameters, the one or more new applications, and the plurality of new enablers (Sec. 4.3 Para. 1: “They can communicate with the aforementioned platforms, thus enabling a seamless experience and effectively making them intelligent. We can have them connected to a network and know their status as well as changes in their status—for instance a change in the colour or intensity of light. This enables these bulbs to be connected, through the IoT, to a GPS sensor or a daylight sensor to make them react to the user’s proximity to home and to ambient light, enabling as well large energy savings from this intelligent control.” Here, the parameters being monitored are the color and intensity of the light, the enablers are the GPS and daylight sensors and the application is the control of the lightbulbs energy output.  Sec. 5.7 Para. 5: “Machine learning functionalities require a systemic view, considering the sensing devices’ resource constraints, communication costs to remote servers and the sampling rate required to detect and characterize interesting phenomena. There is also a high correlation between data accesses and user location. Because of the time and space dynamic nature of sensor densities, system performance depends on the mobility patterns of the sensing devices.” This excerpt speaks to how the system uses machine learning to collect and interpret the data used to update the system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Sahinoja to include the technique of updating the relation tree by monitoring the status of the new parameters, enablers, and application because it allows for a seamless experience when connecting new applications or devices to the network (Arsénio Sec. 4.3 Para. 1: “Devices like LIFX [35] and Phillips Hue [36] are network controlled light bulbs, and are good examples of objects that can be integrated in a smart environment. They can communicate with the aforementioned platforms, thus enabling a seamless experience and effectively making them intelligent.”). 
Sahinoja, in view of Arsénio, fails to disclose wherein the monitoring is performed for predefined number of occurrence of one or more operations associated with corresponding new one or more applications; and updating the relation tree based on the monitoring, wherein the updated relation tree comprises dependency of the one or more operations with the one or more new parameters, the one or more parameters, the plurality of enablers and the plurality of new enablers.
Hallamaa teaches wherein the monitoring is performed for predefined number of occurrence of one or more operations associated with corresponding new one or more applications (Col. 9 Lines 12-15: “In an embodiment, the service management system employs deployment components for controlling a part of manageable items controlling a service in the client device 100.” Col. 9 Lines 23-“For instance, a deployment component in the management tree 140 can be an executable, a library, a setting, a resource, a UI-element, a certificate, or a license. A deployment component may be associated with a predetermined number of states.” The predetermined number of states in this excerpt corresponds to the predefined number of occurrences in the claim.); and updating the relation tree based on the monitoring, wherein the updated relation tree comprises dependency of the one or more operations with the one or more new parameters, the one or more parameters, the plurality of enablers and the plurality of new enablers (Col. 5 Lines 16-22: “The (client) data processing device 100 may further comprise a separate management tree module for modifying the management tree (140) on the basis of the DM commands from the DM agent (120) and the SM commands from the SM agent (110). The (client) data processing device 100 may also comprise information on dependencies between manageable objects.” Col. 6 Lines 57-59: “An execution command to a local operations node may comprise parameter data. The parameter data may comprise any parameters specifying the local operation.” Here, the objects of the management tree are modified (updated) with information about their dependencies according to commands (enablers) which may comprise parameter data.).
It would have been obvious before the effective filing date of the application for a person of ordinary skill in the art to modify the method described in Sahinoja to include monitoring the status of the parameters, applications and enablers and using the information to update the tree in order to better manage the applications of the client device (Hallamaa Col. 8 Line 64- Col. 9 Line 3: “The management system is configured to Support a number of management commands in order to deliver and manage services, for instance native applications and/or application components. In one embodiment the following SM commands or primitives are supported: Service and/or application inventory, delivery, installation, activation/deactivation (not necessary for all services/applications), update, and removal.”).


Arsénio teaches wherein updating the relation tree based on the learning technique (Sec. 3 Para. 2: "The structure can be shaped as required to guarantee network navigability, so as to permit an effective discovery of things and services through the network and to make it scalable. Different levels of trustworthiness can be established between the things in the IoT by determining their relationships with one another [18, 19]." The network is created and updated as the objects within it discover each other through the network and determine their relationships to one another.) comprises: monitoring status of at least one of the one or more parameters, the one or more new parameters, the one or more new applications, and the plurality of new enablers (Sec. 4.3 Para. 1: “They can communicate with the aforementioned platforms, thus enabling a seamless experience and effectively making them intelligent. We can have them connected to a network and know their status as well as changes in their status—for instance a change in the colour or intensity of light. This enables these bulbs to be connected, through the IoT, to a GPS sensor or a daylight sensor to make them react to the user’s proximity to home and to ambient light, enabling as well large energy savings from this intelligent control.” Here, the parameters being monitored are the color and intensity of the light, the enablers are the GPS and daylight sensors and the application is the control of the lightbulbs energy output.  Sec. 5.7 Para. 5: “Machine learning functionalities require a systemic view, considering the sensing devices’ resource constraints, communication costs to remote servers and the sampling rate required to detect and characterize interesting phenomena. There is also a high correlation between data accesses and user location. Because of the time and space dynamic nature of sensor densities, system performance depends on the mobility patterns of the sensing devices.” This excerpt speaks to how the system uses machine learning to collect and interpret the data used to update the system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Sahinoja to include the technique of updating the relation tree by monitoring the status of the new parameters, enablers, and application because it allows for a seamless experience when connecting new applications or devices to the network (Arsénio Sec. 4.3 Para. 1: “Devices like LIFX [35] and Phillips Hue [36] are network controlled light bulbs, and are good examples of objects that can be integrated in a smart environment. They can communicate with the aforementioned platforms, thus enabling a seamless experience and effectively making them intelligent.”). 
Sahinoja, in view of Arsénio, fails to disclose wherein the monitoring is performed for predefined number of occurrence of one or more operations associated with corresponding new one or more applications; and updating the relation tree based on the monitoring, wherein the updated relation tree comprises dependency of the one or more operations with the one or more new parameters, the one or more parameters, the plurality of enablers and the plurality of new enablers.
Hallamaa teaches wherein the monitoring is performed for predefined number of occurrence of one or more operations associated with corresponding new one or more applications (Col. 9 Lines 12-15: “In an embodiment, the service management system employs deployment components for controlling a part of manageable items controlling a service in the client device 100.” Col. 9 Lines 23-27: “For instance, a deployment component in the management tree 140 can be an executable, a library, a setting, a resource, a UI-element, a certificate, or a license. A deployment component may be associated with a predetermined number of states.” The predetermined number of states in this excerpt corresponds to the predefined number of occurrences in the claim.); and updating the relation tree based on the monitoring, wherein the updated relation tree comprises dependency of the one or more operations with the one or more new parameters, the one or more parameters, the plurality of  “The (client) data processing device 100 may further comprise a separate management tree module for modifying the management tree (140) on the basis of the DM commands from the DM agent (120) and the SM commands from the SM agent (110). The (client) data processing device 100 may also comprise information on dependencies between manageable objects.” Col. 6 Lines 57-59: “An execution command to a local operations node may comprise parameter data. The parameter data may comprise any parameters specifying the local operation.” Here, the objects of the management tree are modified (updated) with information about their dependencies according to commands (enablers) which may comprise parameter data.).
It would have been obvious before the effective filing date of the application for a person of ordinary skill in the art to modify the method described in Sahinoja to include monitoring the status of the parameters, applications and enablers and using the information to update the tree in order to better manage the applications of the client device (Hallamaa Col. 8 Line 64- Col. 9 Line 3: “The management system is configured to Support a number of management commands in order to deliver and manage services, for instance native applications and/or application components. In one embodiment the following SM commands or primitives are supported: Service and/or application inventory, delivery, installation, activation/deactivation (not necessary for all services/applications), update, and removal.”).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Culotta, Aron, and Jeffrey Sorensen. "Dependency tree kernels for relation extraction." Proceedings of the 42nd Annual Meeting of the Association for Computational Linguistics (ACL-04)
Draluk et al., U.S. Patent No. 7,242,929 B2, “Method and Apparatus for Dynamic Extension of Device Management Tree Data Model” 2007 (Teaches a device management system that utilizes a management tree)
Linden et al., U.S. Patent No. 9,070,156 B2, “Automated Detection and Exposure of Behavior-Based Relationships between Browsable Items” 2015 (Teaches processes for discovering relationships between items on an electronic device)
Narayanan et al., U.S. Patent No. 9,348,409 B2, “System, Method and Apparatus for Controlling Multiple Applications and Services on a Digital Electronic Device” 2016 (Teaches an application management system)
Zhang, Min, et al. "Discovering relations between named entities from a large raw corpus using tree similarity-based clustering." International Conference on Natural Language Processing. Springer, Berlin, Heidelberg, 2005. (Teaches relationship extraction)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT COOPER whose telephone number is (313)446-6643.  The examiner can normally be reached on M-F 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.S.C./               Examiner, Art Unit 2125                                                 


/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125